14-3412
    Singh v. Lynch
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A200 940 543
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    26th day of April, two thousand sixteen.

    PRESENT:
             DENNIS JACOBS,
             PETER W. HALL,
             SUSAN L. CARNEY,
                  Circuit Judges.
    _____________________________________

    SARBJIT SINGH,
             Petitioner,

                     v.                                              14-3412
                                                                     NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Jaspreet Singh, Jackson Heights,
                                         New York.

    FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
                                         Assistant Attorney General; Justin
                                         Markel, Senior Litigation Counsel,
                                         Nancy E. Friedman, Senior Litigation
                                         Counsel, Office of Immigration
                                         Litigation, United States
                                         Department of Justice, Washington,
                                         D.C.
      UPON DUE CONSIDERATION of this petition for review of a Board

of Immigration Appeals (“BIA”) decision, it is hereby ORDERED,

ADJUDGED, AND DECREED that the Government’s unopposed motion

to file a late brief is GRANTED, and the petition for review

is DENIED.

      Petitioner Sarbjit Singh, a native and citizen of India,

seeks review of an August 14, 2014, decision of the BIA, affirming

an August 28, 2013, decision of an Immigration Judge (“IJ”)

denying Singh’s application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). In re

Sarbjit Singh, No. A200 940 543 (B.I.A. Aug. 14, 2014), aff’g

No. A200 940 543 (Immig. Ct. N.Y. City Aug. 28, 2013). We assume

the   parties’   familiarity   with   the   underlying   facts   and

procedural history in this case.

      Under the circumstances of this case, we have reviewed both

the IJ’s and the BIA’s opinions “for the sake of completeness.”

Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

2006). The applicable standards of review are well established.

8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

165-66 (2d Cir. 2008).      The agency may, “[c]onsidering the

totality of the circumstances,” base a credibility finding on

an asylum applicant’s demeanor and inconsistencies in his

statements and other record evidence “without regard to whether”
                                 2
they go “to the heart of the applicant’s claim.”              8 U.S.C.

§ 1158(b)(1)(B)(iii);    Xiu   Xia   Lin, 534 F.3d   at   163-64.

Substantial evidence supports the agency’s determination that

Singh was not credible.

     The agency reasonably relied on Singh’s demeanor, noting

that his testimony was vague, unresponsive, and evasive.           See

8 U.S.C. § 1158(b)(1)(B)(iii); see also Majidi v. Gonzales, 430
F.3d 77, 81 n.1 (2d Cir. 2005); Jin Shui Qiu v. Ashcroft, 329
F.3d 140, 152 (2d Cir. 2003) , overruled in part on other grounds

by Shi Liang Lin v. U.S. Dep’t of Justice, 494 F.3d 296, 305

(2d Cir. 2007). That finding is supported by the record.

     The agency’s demeanor finding and the overall credibility

determination are bolstered by record inconsistencies. See Li

Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d Cir. 2006);

see also Xiu Xia Lin, 534 F.3d at 165-67. Singh testified that

he did not ask his political party for a supporting letter until

2012, but the letter he submitted was dated 2011. See Xiu Xia

Lin, 534 F.3d at 164, 166-67. Further, Singh testified

inconsistently regarding whether he knew the name of the author

of that letter, how he discovered the author’s address, and who

had obtained the letter. Singh’s attempts to explain these

inconsistencies only led to further inconsistencies. See

Majidi, 430 F.3d at 80.
                                3
    Having questioned Singh’s credibility, the agency

reasonably relied further on his failure to submit corroborating

evidence sufficient to rehabilitate his testimony. See Biao

Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007). The IJ

reasonably declined to credit the political party’s letter given

Singh’s inconsistent testimony as to how he obtained it. The

IJ did not err in giving diminished weight to Singh’s remaining

individualized evidence, which consisted only of photocopies

of affidavits from interested parties and his birth certificate.

See Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir. 2013); Xiao Ji

Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006).

    Given the demeanor, inconsistency, and lack of

corroboration findings, the agency’s adverse credibility

determination is supported by substantial evidence.     See

8 U.S.C. § 1158(b)(1)(B)(iii). That finding is dispositive of

Singh’s claims for asylum, withholding of removal, and CAT

relief.   See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

2006).

    Accordingly, the Government’s motion to file a late brief

is GRANTED, and the petition for review is DENIED. As we have




                               4
completed our review, the pending motion for a stay of removal

in this petition is DENIED as moot.


                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              5